Holmes, J.
The fact that the defendant had a license did not make it impossible for him to use his tenement for the illegal keeping or sale of intoxicating liquors, and thus to keep or maintain a common nuisance. While it is true that a single sale which is illegal, because not within the license, does not constitute or necessarily prove the offence, Commonwealth v. Patterson, ante, 498, it is settled that a person may be convicted of keeping and maintaining a common nuisance under the Pub. Sts. c. 101, §§ 6, 7, on evidence of such illegal sales, although he has a license. Commonwealth v. Tabor, ante, 496. Commonwealth v. Rogers, 135 Mass. 536. Commonwealth v. Rafferty, 133 Mass. 574. This is the only question argued. The instructions requested, so far as correct or pertinent, were covered by those given by the court.

Exceptions overruled.